Andre Townsend, relator, is seeking a writ of mandamus to compel respondent, Judge Daniel Corrigan, to modify his sentence in Cuyahoga County Court of Common Pleas Case No. CR-357918. Relator claims in his affidavit that he was given an inappropriate five-year sentence for a crime that carries a maximum sentence of eighteen months.
Respondent moved to dismiss the complaint for failure to state a claim because relator has or had an adequate remedy by way of appeal to challenge his sentence. We agree. A writ of mandamus may not be issued when there is or was an adequate remedy available in the ordinary course of law. R.C. 2731.05;State ex rel. Matheis v. Russo (1990), 50 Ohio St.3d 204,553 N.E.2d 653; State ex rel. Harris v. Court of Common Pleas (Dec. 24, 1998), Cuyahoga App. No. 75216, unreported. An appeal is an adequate remedy within which relator may contest the appropriateness of his sentence. State ex rel. Oden v.Character (Sep. 26, 1994), Cuyahoga App. No. 67734, unreported. An action in mandamus may not be used as a substitute for such an appeal. State ex rel. Baker v. Schieman (1993), 67 Ohio St.3d 443,  619 N.E.2d 692. Accordingly, respondent's Motion to Dismiss is granted.
Case dismissed. Costs to relator.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE